Citation Nr: 1218769	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO. 06-02 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for gait ataxia, to include as due to herbicide (Agent Orange) exposure. 


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970; he served in the Republic of Vietnam (Vietnam) from December 1967 to November 1968. The Veteran also served in the U.S. Army National Guard throughout the 1980's and early 1990's. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

In February 2006, the Maryland Department of Veterans Affairs (MDVA) withdrew from representation of the Veteran after certification of this appeal to the Board. A May 2006 fax from the MDVA indicates that the Veteran was notified of this action; however, he has not appointed a new representative. 

The Veteran requested a Board hearing in Washington, D.C., in connection with his claim, but did not report for his scheduled hearing in July 2006. He has not provided good cause for not appearing for the hearing and has made no attempt to reschedule the hearing. Thus, the Board finds the Veteran's request for a Board hearing to be withdrawn. See 38 C.F.R. 20.702(d). 

The matter was remanded by the Board in February 2008 for verification and a search for records for certain periods of reserve service and obtaining a VA examination and opinion; in February 2009 for consideration of newly received medical evidence including a December 2008 private medical opinion submitted in support of his claim; in January 2010 to obtain relevant treatment records and to obtain a VA examination and opinion based on review of all pertinent evidence in the claims file; and in April 2011 to obtain relevant treatment records, to obtain Social Security Administration (SSA) records and to obtain a clarifying medical opinion. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

The issue of entitlement to an evaluation in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

In April 2012, pursuant to 38 C.F.R. § 20.1304(c) (2011), the Veteran submitted a "Veteran's Request for Expedited Processing Waiver of AOJ Consideration of Additional Evidence and Waiver of the 30 Day Waiting Period," and waived both his right to have VA wait a minimum of 30 day before certifying his appeal to the Board, and his right to submit additional evidence for consideration by the RO. 


FINDINGS OF FACT

1. The Veteran is presumed to have been exposed to herbicides while on active duty in Vietnam. 

2. The Veteran is competent to report the circumstances of his service and the temporal development of his symptomatology; the Veteran's submitted lay statements are competent to report the writer's observations of the Veteran's disorder; however the Veteran and the writers of the lay statements are not competent to provide a diagnosis of gait ataxia or peripheral neuropathy, or to relate either disorder to the Veteran's active duty service or in-service exposure to herbicides. 

3. The report of an April 2010 VA examination and accompanying May 2010 addendum by the same VA neurologist constitutes probative medical evidence that the Veteran's peripheral neuropathy and related gait ataxia are not the result of his active duty service, to include exposure to herbicides. 

4. The Veteran's current gait ataxia is not shown to be due to any event or incident of his service. 


CONCLUSION OF LAW

The Veteran's gait ataxia was not incurred or aggravated in service, and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

VA has satisfied its duty to notify by issuing pre- and post-adjudication notice letters in February 2004, August 2004, April 2006, March 2008, April 2008, March 2009, January 2010, April 2011, July 2011, September 2011, and October 2011. The letters advised the Veteran of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence. The April 2006, March 2008, April 2008, and January 2010 letters provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. 

Proper notification must also invite the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). See also Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120- 21 (2004). In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the Federal Circuit held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case), was required. 

The Federal Circuit further held that such a letter should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal. Id. 

The notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). VA, however, may proceed with adjudication of a claim if errors in the timing or content of the VCAA notice are not prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

Notice as to the service connection claim was first provided in February 2004 and  August 2004. Comprehensive notice in accordance with the requirements of Dingess was not provided until after the November 2005 rating decision on appeal was issued. However, the Veteran was not prejudiced from this timing error because the RO readjudicated the claim in a March 2012 supplemental statement of the case. Thus, the Board finds that the essential fairness of the adjudication process was not affected by the VCAA timing error. 

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records (STRs), reports of post-service medical treatment, and the reports of various VA examinations and a May 2011 addendum. The addendum opinion was adequate because it was based on an earlier thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder, and appropriate diagnostic tests. The examiner also provided a rationale for the opinion. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As noted, this case was remanded February 2008 for verification and a search for records for certain periods of reserve service and obtaining a VA examination and opinion; in February 2009 for consideration of newly received medical evidence including a December 2008 private medical opinion submitted in support of his claim; in January 2010 to obtain relevant treatment records and to obtain a VA examination and opinion based on review of all pertinent evidence in the claims file; and in April 2011 to obtain relevant treatment records, to obtain Social Security Administration (SSA) records, and to obtain a clarifying medical opinion. Review of the record shows that various treatment records, SSA records, and medical examinations and addendum opinions have been obtained and considered by the RO. 

The record therefore shows substantial compliance with the February 2008, February 2009, January 2010, and April 2011 remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011). 

Service Connection

The Veteran contends that that he was exposed to Agent Orange during his service in Vietnam and that exposure resulted in his peripheral neuropathy, which caused rise to gait ataxia. This assertion is supported by statements submitted in June 2008 by the Veteran's spouse and his friends, some of whom have known him since 1988, which reflect observations that over the years the Veteran has had trouble keeping his balance and walking, and opinions that this is related to Agent Orange exposure. 

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the preponderance of the evidence is against the claim and it must be denied. 38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet.App. 518 (1996); Brown v. Brown, 5 Vet.App. 413 (1993) (under the "benefit-of-the-doubt" rule, only where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue). The Veteran is presumed to have been exposed to herbicides during his Vietnam service, but there is no competent, credible evidence linking that exposure to his peripheral neuropathy, or to his gait ataxia. There also is no medical evidence linking either diagnosis to any other incident of his service. 

A veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against a veteran's claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appealed claims. See Timberlake v. Gober, 14 Vet.App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed). 

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

      (2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). 

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet.App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Demonstration of continuity of symptomatology is an alternative method of establishing the second and third Shedden/Caluza element under 38 C.F.R. § 3.303(b). Barr v. Nicholson, 21 Vet.App. 303 (2007); see Savage v. Brown, 10 Vet.App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet.App. 296, 302 (1999). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet.App. at 495-96; see Hickson, 12 Vet.App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intervening causes. 38 C.F.R. § 3.303(b) (2011). However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b) (2011). 

For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service. 38 U.S.C.A. § 1116(f) (West 2002). 

Certain diseases listed at 38 C.F.R. § 3.309(e) are presumed to be due to exposure to herbicide agents if manifesting to a degree of 10 percent or more at any time after service. Acute and subacute peripheral neuropathy are listed at 38 C.F.R. § 3.309(e); however, gait ataxia is not. For the purposes of this section, the term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset. 

In 2003 (i.e., 33 years after he was discharged from active service), the Veteran was diagnosed with peripheral neuropathy and gait ataxia. This meets the first element of a service connection claim. Hickson, 12 Vet. App. at 253. 

As noted, the Veteran is presumed by law to have been exposed to herbicides while in Vietnam. However, apart from this presumed exposure which he asserts caused his disorder, the Veteran's STRs reflect no complaints of, or treatment for, peripheral neuropathy or gait ataxia which would show evidence of the second element of a service connection claim, an in-service event or incurrence of a disease or disability.  In fact, the only physical findings noted during active duty service for the feet were observations of blisters in June 1967 and an ingrown toenail in March 1970, and the Veteran has not asserted that he experienced peripheral neuropathy or gait ataxia during his active service. Also, a November 1991 Report of Medical Examination and an accompanying Report of Medical History for the purpose of periodic and "CVS" screening are also negative for findings of peripheral neuropathy or gait ataxia, and the Veteran indicated that he was in fair health and was on "no med" at the time of the examination. 

Most critically, however, the third element of a service connection claim, a nexus, has not been satisfied. Hickson, 12 Vet. App. at 253. The preponderance of the competent (i.e., informed and explained) medical evidence of record does not associate his peripheral neuropathy or gait ataxia with his period of military service. 

Finally, the record fails to establish a continuity of symptomatology has been demonstrated, as the STRs for both the periods of active and National Guard service are negative for complaints of or treatment for either disorder, and the Veteran has not claimed that he experienced either disorder in service. 

SSA records, including an SSA Disability Report, show the Veteran reported first undergoing treatment for neuropathy in the 1980's, and that he was diagnosed with gait ataxia, variously attributed to peripheral neuropathy, vitamin B12 deficiency, a neurodegenerative disorder like olivopontine cerebellar atrophy, a central lesion, alcohol intake, and multiple sclerosis. 

VA treatment records show that the Veteran was diagnosed with positional vertigo in November 2002, and with peripheral neuropathy, as well as with pes vavus with claw toes, in November 2003. 

A March 2003 report from private physician, Brian J. Hasslinger, M.D. indicates the Veteran was seen on follow-up for an audiogram, which revealed a bilateral high frequency symmetrical sensorineural hearing loss; and for an electronystagmogram (ENG) study, which revealed abnormal saccades, abnormal tracking and abnormal optokinetics. Dr. Hasslinger opined that the findings were suggestive of central site of lesion, and observed that the Veteran was also ataxic when he walked and had a positive Romberg sign. 

Private treatment records from Angel Roque, M.D., dated in October 2003, reveal that the Veteran's spouse claimed the Veteran's symptoms were related to his exposure to Agent Orange, which the physician characterized as "rather unlikely." Here, the Veteran was diagnosed with gait ataxia, secondary to peripheral neuropathy. 

A January 2004 report from Dr. Roque shows the Veteran presented with a 5-year history of deteriorating gait, though with moderately severe cortical and subcortical atrophy by report. Dr. Roque opined that certainly global cerebral atrophy would explain the ventriculomegaly on an evacuuo basis. The Veteran was diagnosed with an impression of multifactorial gait disorder, a consequence of polyneuropathy and possible vertebrobasilar insufficiency. 

At an April 2008 VA examination by a VA physician's assistant, the examiner opined that the Veteran's gait ataxia and neuropathy were not related to active service. He reasoned that the Veteran was discharged from service without any history of peripheral neuropathy or ataxia, and that these medical conditions did not present until nearly 30 years after service and were not recognized complications of Agent Orange exposure. 

In a December 2008 medical opinion received from Michael Harpold, D.C., who had treated the Veteran for several years, Dr. Harpold opined that the Veteran had subacute peripheral neuropathy most likely secondary to Agent Orange exposure. He elaborated that the predominant historical factor that separated the Veteran from other patients in his demographic was his exposure to Agent Orange during the Vietnam War. 

Chiropractic treatment records from Dr. Harpold, dated from January 2005 to December 2011, show that the Veteran complained of leg symptoms, including "burning legs," instability, pain, and numbness. Records dated prior to August 2010, show an onset of these symptoms of no more than a week or a month; however, in August 2010, Dr. Harpold indicated an onset of "Vietnam," and listed co-morbidities of neck and leg symptoms, and Agent Orange. A January 2011 report shows an onset of "chemical" and co-morbidities of "hand numb, leg pain, and neck pain." An undated report from Dr. Harpold reveals an assessment of "improving" but still the same dysfunction due to cerebellar problems associated with Agent Orange. 

In April 2010 the Veteran was afforded a VA examination and opinion conducted by a VA neurologist. The examiner provided a detailed examination of the Veteran that included a detailed review of the Veteran's medical history, including episodes of VA neurological treatment of the Veteran by the examiner himself. He found that the Veteran has gait ataxia that is likely caused by peripheral neuropathy evidenced by history and clinical and laboratory testing. His concluding opinion was that he could not establish whether the Veteran's neuropathy was due to herbicide exposure the Veteran experienced in Vietnam without resorting to mere speculation. However, the VA neurologist provided no rationale or explanation for this opinion, and this inconclusive opinion is not probative as to the matter of medical nexus. Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010). 

A May 2011 addendum opinion by the same VA neurologist shows observations that the Veteran does have clinical and laboratory evidence of a polyneuropathy, and does have historical exposure to herbicides during service. However, without the presence of diabetes such as in the Veteran's case, the examiner concluded that there is no current medical literature to establish the Veteran's current neuropathy is due to in-service herbicide exposure. The examiner noted that neuropathy as developing within the time frame as in this matter, many years after service in a non-diabetic individual is not on a list of presumptively related conditions to herbicide exposure. The examiner noted that the Veteran's neuropathy symptoms did not develop within one year after November 1968 according to the record . The examiner reported that the Veteran has had several Nerve Conduction Velocity (NCV) evaluations to date and no further testing is indicated. The NCV indicates the presence or absence of neuropathy and cannot in any event establish if such neuropathy is a result of herbicide exposure in Vietnam. 

Apart from the Veteran's general assertion that he has peripheral neuropathy and gait ataxia related to his Agent Orange exposure, the record fails to establish that either condition arose during the Veteran's active duty service, or during his National Guard service, as evidenced by his STRs. 

Also, as noted, gait ataxia is not a presumptive condition listed under 38 C.F.R. § 3.309(e), and although peripheral neuropathy is a presumptive condition listed under 38 C.F.R. § 3.309(e), the record fails to show that the Veteran has experienced any transient peripheral neuropathy that appeared within weeks or months of exposure to an herbicide agent and resolved within two years of the date of onset. In fact, the record shows that he reported first experiencing symptoms in the late 1980's, approximately 12 years after his discharge in November 1968 from active duty service where he is presumed to have been exposed to an herbicide agent. Additionally, the VA neurologist who provided the May 2011 addendum opinion specifically determined that the Veteran's neuropathy symptoms did not develop within one year after November 1968 according to the record, and indicated that the Veteran's current neuropathy symptoms have not resolved. 

The most competent medical opinion evidence of record is the addendum report of the April 2010/May 2011 VA examiner. As the May 2011 report provides a reasoned medical opinion based on review of the pertinent records and relevant medical history, the Board finds it constitutes probative evidence that the Veteran's current peripheral neuropathy and gait ataxia are not related to his service, nor did the peripheral neuropathy develop within a year of service. See Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007); Caluza, 7 Vet.App. at 511-512. Further, this opinion is supported by the findings of Dr. Roque in October 2003, which includes the opinion that it was unlikely the Veteran's neurological symptoms were related to his Agent Orange exposure. 

The Board assigns less probative value to the December 2008 private medical opinion by Dr. Harpold when weighed against the VA examination reports and findings of Dr. Roque. As noted, Dr. Harpold began treating the Veteran in January 2005, and it was not until August 2010 that it was indicated that his neck and leg symptoms had an onset of "Vietnam" and Agent Orange. Additionally, Dr. Harpold failed to provide any rationale for the opinion beyond acknowledging that the predominant historical factor that separated the Veteran from other patients in his demographic was his exposure to Agent Orange during the Vietnam War. See Hayes v. Brown, 5 Vet.App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet.App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet.App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board). 

The Board has considered the Veteran's and his friends' and family's contentions that his diagnoses could be related to Agent Orange exposure, but finds them to not be competent or probative in this regard. The Veteran has not indicated that he possesses any education, training, or experience that qualifies him to offer medical diagnoses, statements, or opinions. See Routen, 10 Vet.App. 183. As a lay person, he is not competent to render a probative (persuasive) opinion on a medical matter. See Bostain, 11 Vet.App. at 127, citing Espiritu, 2 Vet.App. 492. Other than these unsupported statements, there is no evidence of record indicating any etiological relationship between his military service and his current peripheral neuropathy or gait ataxia. 

Further, he did not report, nor was he diagnosed with peripheral neuropathy or gait ataxia until 2003, approximately 30 years after separation from active duty service, and approximately 12 years after his discharge from the National Guard. Although not dispositive, a lengthy period without complaint or treatment is considered evidence that there has not been a continuity of symptomatology and weighs heavily against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable, and this claim must be denied under the theories of presumptive, and direct service connection. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


ORDER

Service connection for gait ataxia is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


